Case 2:21-cv-00678-JS-AYS Document 59-4 Filed 05/27/21 Page 1 of 12 PageID #: 451




                            EXHIBIT 2
Case 2:21-cv-00678-JS-AYS Document 59-4 Filed 05/27/21 Page 2 of 12 PageID #: 452




 ABOUT US

 For over 40 years, Lockridge Grindal Nauen P.L.L.P. has served clients throughout the
 Midwest and in Washington, D.C. Our attorneys have extensive experience in litigation
 concerning consumer fraud, antitrust, business, campaign finance, data breach,
 governmental, health care, employment, environmental, ERISA, intellectual property, real
 estate, securities, and tribal law.

 Our firm represents clients of all shapes and sizes, taking the time to understand each client’s
 goals and aspirations before tailoring our representation to meet their individual needs,
 whether they be in the courtroom, the halls of Congress, city hall, or in their state capitol.

 Lockridge Grindal Nauen is one of the preeminent class action law firms in the country, has
 vast experience representing banks, financial institutions, shareholders, and other
 institutional investors in complex litigation, and has extensive experience litigating cases in
 Minnesota and across the country. Our work also encompasses claims directed at a diverse
 range of products, including asbestos products, electrical appliances, industrial accidents,
 construction products, and construction equipment.

 As to consumer fraud litigation, the group recently obtained a judgment on behalf of a
 nationwide class of farmer-consumers in excess of $60 million. Our attorneys, paralegals and
 support staff litigate as a team effectively, aggressively and efficiently and have earned a
 national reputation for work product excellence and effective advocacy.

 LGN also practices extensively in antitrust litigation. The firm has litigated major cases and
 class actions involving price fixing, industry cartels, predatory pricing, price discrimination,
 and other antitrust and trade regulation issues in courts nationwide. LGN attorneys have
 been recognized by courts, peer review publications, and other professional organizations as
 leading antitrust lawyers. In the last ten years alone, LGN and its co-counsel have recovered
 more than $2 billion for their clients and class members in antitrust cases.

 Lockridge Grindal Nauen’s attorneys and government relations professionals are assisted by
 an extensive support staff. The firm has offices in Minneapolis, Minnesota, Bismarck, North
 Dakota, and Washington, D.C.
Case 2:21-cv-00678-JS-AYS Document 59-4 Filed 05/27/21 Page 3 of 12 PageID #: 453




 DIVERSITY AND INCLUSION

 Lockridge Grindal Nauen is committed to embracing and reflecting the diversity of the clients
 we serve and our community. LGN recognizes our firm is stronger when we include all
 individuals regardless of gender, race, ethnicity, national origin, sexual orientation, gender
 identity or expression, or physical ability.

 We have worked hard to develop an inclusive work environment. Women make up half of
 LGN’s attorneys and almost 40% of our partners—a figure well ahead of the national average.
 We are also proud that LGN was the first law firm in Minnesota to publicly oppose the 2012
 proposed “Marriage Amendment,” which would have banned gay marriage in Minnesota, and
 we worked closely with Minnesotans United for All Families on the “Vote No” effort.

 Supporting a diverse legal profession
 We partner with and sponsor organizations that work to expand diversity in the legal
 profession, such as the Minnesota Urban Debate League, the Page Education Foundation,
 the Sanneh Foundation, and Meet Me In The Middle—each of which works to expand
 educational opportunities and professional opportunities to high school and college students.

 We work within the legal community to build a diverse profession. Since 2013, LGN has
 participated in the Hennepin County Bar Association Minority Clerkship Program (formerly
 the MSBA Minority Clerkship program), which matches 1L summer associates with LGN. In
 addition, LGN supports the following programs, either through financial sponsorship or active
 attorney involvement:

       Minnesota Chapter of the Federal Bar Association, Diversity Committee
       American Bar Association, Membership and Diversity Committees
       Minnesota Mother Attorneys Association
       Minnesota Women Lawyers
       Minnesota American Indian Bar Association
       National American Indian Bar Association
       Jewish Community Relations Council
       William McGee Civil Rights Moot Court
       American Constitution Society
       Community Action Partnership of Hennepin County
       Mid-Minnesota Legal Aid One Hour of Sharing Campaign (100% Associate
        participation in 2016)
Case 2:21-cv-00678-JS-AYS Document 59-4 Filed 05/27/21 Page 4 of 12 PageID #: 454




 Helping Our Clients Make an Impact in Our Community
 Through our legislative and legal work, LGN assists its clients in making a positive impact in
 the community. Representative work includes:

       Augsburg College (obtaining funding for an East African teacher training program)
       Boys and Girls Club (obtaining funding for job readiness and after school tutoring)
       Sanneh Foundation (obtaining funding for after school programs)
       Mille Lacs Band of Ojibwe (lobbying and legal work regarding various tribal matters at
        local and state levels)
       Leech Lake Band of Ojibwe (state and federal lobbying)
       Legal counseling to minority-owned medical providers that focus on providing health
        care services to diverse communities.
Case 2:21-cv-00678-JS-AYS Document 59-4 Filed 05/27/21 Page 5 of 12 PageID #: 455




 PRO BONO
 The firm’s attorneys, paralegals and staff dedicate hundreds of hours per year toward pro
 bono legal representation and volunteer activities coordinated by a committee of partners and
 associates. LGN attorneys have been recognized as MSBA North Star Lawyers (for providing
 at least 50 hours of pro bono legal services) since the North Star Lawyer program began in
 2013. Attorneys and paralegals receive credit against firm billable requirements for up to fifty
 hours of pro bono legal representation.

 Many of LGN’s attorneys are members of the Volunteer Lawyers’ Network and have taken
 cases through the Minnesota Federal Bar Association’s Pro Se Project referral program.
 Others have helped disadvantaged businesses and non-profit organizations with corporate
 formation and other legal matters. Still others have worked on guardian ad litem cases or
 represented children in the foster care system, veterans’ benefits appeals, environmental
 matters and, in cooperation with Minnesota Advocates for Human Rights, have secured legal
 residency for asylum seekers who feared harm or persecution in their home countries of
 China, Rwanda and Tibet. Many LGN attorneys also provide free legal assistance at walk-in
 clinics around the Twin Cities.

 Pro Bono Cases

 Commercial
 LGN attorneys successfully defended an elderly Dallas-area man accused of defaulting on
 an agreement to repay a loan that funded a so-called “life settlement” insurance policy. The
 plaintiff filed several similar lawsuits against senior citizens in federal court in Minnesota. LGN
 invested more than 500 hours in the case, initially referred to LGN by the Minnesota Federal
 Bar Association’s Pro Se Project. After LGN’s attorneys overcame the plaintiff’s motion for
 summary judgment, the parties negotiated a settlement of the case.

 Asylum
 Many LGN attorneys have represented numerous individuals and families seeking asylum,
 including:

       After two and a half years of work, a team of LGN attorneys and paralegals won
        Permanent Residency for a Rwandan client who was orphaned as a child and fled to
        the United States to avoid violence in her native country. The team won a unique
        immigration status for the client called Special Immigrant Juvenile Status, which is
        granted to only 1,200 orphaned child-immigrants each year. The team successfully
Case 2:21-cv-00678-JS-AYS Document 59-4 Filed 05/27/21 Page 6 of 12 PageID #: 456



        argued that the client met the criteria for Special Immigrant Juvenile Status on the
        basis that she was an orphan and a Minnesota court placed her under the
       guardianship of a Minnesota relative prior to her becoming 18 years old. LGN
        volunteered over 450 hours to achieve this victory for the client after the case was
        referred to LGN by the Advocates for Human Rights.
       LGN attorney Brian Clark won permanent resident status for a 10-year old girl from
        Liberia. The girl qualified for a unique status available to immigrant children whose
        parents are unable to care for them.
       After eight years of working with a family from Nepal that feared persecution on
        account of their Tibetan nationality, LGN partner Anna Horning Nygren, with the
        assistance of LGN paralegal Heather Potteiger and administrative assistant Cheryl
        Evans, obtained citizenship in 2016 for a family of four. Ms. Horning Nygren and her
        team first obtained asylum for the entire family, then helped the family obtain
        permanent residency status and, ultimately, citizenship.
       LGN attorneys have represented numerous individuals and families from other
        countries, including China, Rwanda, Eritrea, Turkey and Tibet, who have sought
        asylum in the United States on religious or political grounds.

 Veterans
 LGN attorneys succeeded in obtaining survivor benefits from the U.S. Department of
 Veterans Affairs (“VA”) for a pro bono client. The case was complicated by a mistake on the
 veteran’s death certificate that resulted in denial of survivor benefits for the veteran’s spouse.
 As a result, LGN filed litigation in the state where the veteran died to correct the mistake on
 the death certificate and subsequently assisted the widower in obtaining approval of his
 application by the VA. LGN invested over 70 hours of time to achieve this victory for the client.
 The case was initially referred to LGN by the Minnesota Federal Bar Association’s Pro Se
 Project.

 Appellate Public Defender
 LGN attorneys have participated in the MSBA Appellate Section’s Pro Bono Project with the
 Appellate Public Defender. Through the program, LGN has represented several criminal
 defendants in appealing to the Court of Appeals and preparing a petition for review to the
 Minnesota Supreme Court. The work helps ensure that each person convicted of a crime in
 the State of Minnesota is able to fully exercise their right to have their conviction reviewed by
 an appellate body.

 Children
 Several LGN attorneys have represented children through guardian ad litem cases, or foster
 children and children who are wards of the state, in cooperation with the Children’s Law
 Center. In October 2011, the firm received the Children’s Law Center’s Distinguished Service
 Award.

       LGN Attorney Elizabeth Odette assisted her 14-year-old client in testifying in camera
        before the Judge at a trial for termination of her mother’s parental rights. The court
        ruled that it was in the best interest of the child to transfer custody to a foster parent
Case 2:21-cv-00678-JS-AYS Document 59-4 Filed 05/27/21 Page 7 of 12 PageID #: 457



        rather than terminate parental rights based largely on the child’s testimony that
        maintaining her relationship with her mother was very important to her.

 Organizations
 LGN attorneys dedicate hundreds of hours every year in support of a variety of organizations,
 including:

       Children’s Law Center of Minnesota. LGN received the Children’s Law Center’s 2011
        Distinguished Service Award for its work representing foster children and children who
        are wards of the state.
       The Advocates for Human Rights. LGN successfully obtained asylum and citizenship
        for several clients.
       The Dignity Center, serving individuals transitioning from homelessness.
       Twin Cities Cardozo Society’s Minneapolis Urban League Legal Aid Clinic.
       Twin Cities Cardozo Society’s St. Paul Legal Aid Clinic, in partnership with Southern
        Minnesota Regional Legal Aid Services and Interfaith Action.
       Minnesota State Bar Association’s Public Defender Appellate Pro Bono Project.
       Federal Bar Association Minnesota Chapter Pro Se Project. Our Pro Se Project cases
        have included obtaining survivor benefits from the U.S. Department of Veteran Affairs
        and many other matters.
       Volunteer Lawyer’s Network’s criminal expungement program.
           Case 2:21-cv-00678-JS-AYS Document 59-4 Filed 05/27/21 Page 8 of 12 PageID #: 458




                                                                   Rebecca A. Peterson
                                                                   Rebecca A. Peterson is a partner in the firm’s class action group with a
                                                                   focus on consumer protection, product liability, and pet food regulation
                                                                   cases and accompanying regulatory issues. Ms. Peterson has been part of
                                                                   successful prosecution of actions on behalf of consumers in both state and
                                                                   federal courts. Ms. Peterson has been appointed lead counsel and,
                                                                   alongside a group of attorneys, was recognized as Attorney of the Year by
Rebecca A. Peterson                                                Minnesota Lawyer for her work on behalf of U.S. farmers. Prior to joining
Partner                                                            the firm, Ms. Peterson practiced in California and had extensive
612-339-6900                                                       experience in complex class actions, appeals and public relations. Ms.
rapeterson@locklaw.com
                                                                   Peterson carries that experience over to her practice today in fighting to
                                                                   protect the rights of consumers in both federal and state courts, as well as
Practices
                                                                   before regulatory and quasi-regulatory bodies. Ms. Peterson has been
Securities Litigation                                              involved in several trials. Ms. Peterson recently won class certification in
Products Liability & Consumer Fraud Litigation                     a pet food case alleging heavy metals in the dog food. See Zeiger et al. v.
                                                                   WellPet LLC et al.
Education
USD School of Law, 2005
                                                                   Ms. Peterson is admitted to the state bar of the States of Minnesota and
St. Olaf College, 1998                                             California. She received her law degree from the University of San Diego
                                                                   School of Law and her B.A. from St. Olaf College. She is an Advisory
Bar Admissions
                                                                   Board Member of the Page Education Foundation and a Board Member of
Minnesota
                                                                   the animal rescue and sanctuary of Misfit Hounds.
California

Court Admissions                                                     Representative Cases
                                                                             In re FCA US LLC Monostable Elec. Gearshift Litig., No. 2:16-md-
U.S. District Court, Northern District of California                          02744 (E.D. Mich.)
U.S. District Court, District of Minnesota                                   Gold, et al. v. Lumber Liquidators, Inc., No. 14-cv-05373 (N.D. Cal.)
U.S. District Court, North Dakota                                            Helmer, et al. v. The Goodyear Tire & Rubber Co., No. 1:12-cv-00685-
U.S. District Court, Central and Southern Districts of                        RBJ-MEH (D. Colo.) (trial team)
California                                                                   Hiddlestone, et al. v. The Honest Co. Inc., No. 2:16-cv-07054 JAK
U.S. District Court, Eastern District of California                           (AGRx) (C.D. Cal.)
U.S. District Court, District of Colorado
                                                                             Johnson v. Bobcat Co., No. 0:15-cv-02097-JRT-HB (D. Minn.)
                                                                             Michael, et al. v. The Honest Company Inc., No. 2:15-cv-07059-JAK-
U.S. District Court, Central District of                                      AGR (C.D. Cal.)
Illinois                                                                     In re Nat’l Hockey League Players’ Concussion Injury Litig., MDL No.
U.S. District Court, Eastern District of                                      14-2551 (SRN/JSM) (D. Minn.)
Wisconsin                                                                    In re Rust-Oleum Restore Mktg., Sales Practices & Prods. Liab. Litig.,
                                                                              No. 1:15-cv-1364 (N.D. Ill.)
U.S. Court of Appeals, Second Circuit
                                                                             In re Syngenta AG MIR162 Corn Litig., No. 14-md-2591-JWL-JPO (D.
U.S. Court of Appeals, Sixth Circuit                                          Kan.)
U.S. Court of Appeals, Seventh Circuit

From the Courtroom to the Capitol®
© Lockridge Grindal Nauen P.L.L.P. 2018 | Minneapolis, MN (612) 339–6900 | Washington, D.C. (202) 544–9840 | Bismarck, ND (701) 426-7940 | locklaw.com
        Case 2:21-cv-00678-JS-AYS Document 59-4 Filed 05/27/21 Page 9 of 12 PageID #: 459



U.S. Court of Appeals, Eighth Circuit                                        In re Syngenta Litig. (Minn. Producers), No. 27-cv-15-3785 (Henn. Co.
U.S. Court of Appeals, Ninth Circuit                                          Dist. Ct., Minn.)
U.S. Court of Appeals, Tenth Circuit                                         Colangelo v. Champion Petfoods USA, Inc. et al., No. 6:18-cv-01228-
                                                                              LEK-DEP (N.D.N.Y.)
                                                                             Zarinebaf et al v. Champion Petfoods USA, Inc. et al., No. 1:18-cv-
Professional Recognition                                                      06951 (N.D. Ill.)
                                                                             In re Big Heart Pet Brands Litig., No. 4:18-cv-00861-JSW (N.D. Cal.)
• Attorney of the Year (Syngenta litigation team) by                         Grossman v. Schell & Kampeter, Inc. et al., No. 2:18-cv-02344-JAM-
  Minnesota Lawyer in 2017                                                    AC (E.D. Cal.)
                                                                             Zeiger et al. v. WellPet LLC et al., No. 3:17-cv-04056-WHO (N.D. Cal.)
                                                                             In re Toll Roads Litigation No. 8:16-cv-00262-ODW-ADS (C.D. Cal)

                                                                   Civic Associations
                                                                             Advisory Board Member, Page Education Foundation
                                                                             Board Member, Misfit Hounds




From the Courtroom to the Capitol®
© Lockridge Grindal Nauen P.L.L.P. 2018 | Minneapolis, MN (612) 339–6900 | Washington, D.C. (202) 544–9840 | Bismarck, ND (701) 426-7940 | locklaw.com
       Case 2:21-cv-00678-JS-AYS Document 59-4 Filed 05/27/21 Page 10 of 12 PageID #: 460




                                                                   Robert K. Shelquist
                                                                   Rob K. Shelquist is a partner in the firm, and heads the firm’s consumer
                                                                   protection and products liability litigation practice groups. During the
                                                                   course of his career, he has represented individuals, small businesses, and
                                                                   corporations in a wide range of civil litigation including defective and
                                                                   mispriced products, securities and ERISA, anti-competitive conduct,
                                                                   privacy, and the use of sharp business practices, fraud, misrepresentations,
Robert K. Shelquist                                                and other statutory violations in conjunction with the sale of goods and
Partner                                                            services. Mr. Shelquist has represented plaintiffs as court-appointed
612-339-6900                                                       counsel and was one of the trial attorneys in two national class actions
rkshelquist@locklaw.com                                            tried to verdict. In Peterson v. BASF Corp., a judgment in excess of $60
                                                                   million was paid following a jury verdict, multiple state appellate
Practices                                                          opinions, and two trips to the U.S. Supreme Court.
Products Liability & Consumer Fraud Litigation                     Mr. Shelquist has been and continues to be named Lead, Executive
Antitrust Law                                                      Committee, Plaintiff Steering Committee, and Committee Chair in
Business Litigation                                                complex litigation in both federal and state courts throughout the United
                                                                   States. Over the course of his career, Mr. Shelquist has led cases which
Education
                                                                   have collectively resulted in close to $1 billion worth of recoveries by way
University of Minnesota Law School, 1990,
                                                                   of judgment and settlement.
cum laude
                                                                   A 1987 graduate of the University of California at Berkeley with a double
Bar Admissions                                                     major in Legal Studies and Political Science (with high honors), Mr.
1990, Minnesota                                                    Shelquist was elected to the Golden Key Society. He received his J.D.
                                                                   Degree from the University of Minnesota Law School, cum laude, in
Court Admissions                                                   1990. He continues to lecture at continuing legal education events on a
Minnesota                                                          variety of topics, has been involved in the leadership of the consumer
U.S. District Court, District of Minnesota                         section of the Bar Association, and is a member of a working group for
Eighth Circuit Court of Appeals                                    Standards and Best Practices, Duke Law Center for Judicial Studies.
U.S. Supreme Court
                                                                   Representative Cases
                                                                   •    In re CertainTeed Corp. Roofing Shingle Prods. Liab. Litig., MDL 1817 (E.D.
                                                                        Pa.) (Co-Lead Counsel)
                                                                   •    Eliason v. Gentek Building Prods., Inc., et al., No. 10-cv-2093 (N.D. Ohio)
                                                                        (Executive Committee)
                                                                   •    In Re HardiePlank Fiber Cement Siding Litig., MDL No. 2359 (D. Minn.)
                                                                        (Lead Counsel)



From the Courtroom to the Capitol®
© Lockridge Grindal Nauen P.L.L.P. 2021 | Minneapolis, MN (612) 339–6900 | Washington, D.C. (202) 544–9840 | Bismarck, ND (701) 426-7940 | locklaw.com
        Case 2:21-cv-00678-JS-AYS Document 59-4 Filed 05/27/21 Page 11 of 12 PageID #: 461
Professional Associations                                          •    In Re IKO Roofing Shingle Prods. Liab. Litig., MDL No. 2104 (C.D. Ill.) (Co-
• AAJ                                                                   Lead Counsel)
• Federal Bar Association                                          •    In Re Kitec Plumbing Sys. Prods. Liab. Litig., MDL No. 2098 (N.D. Tex.)
• Minnesota Bar Association                                             (Co-Lead Counsel)
                                                                   •    McFerren v. AT&T Mobility LLC, No. 2008-cv-151322 (Superior Court
Professional Recognition                                                Fulton County, GA) (Chairman of Plaintiffs’ Steering Committee)
                                                                   •    In Re Medtronic, Inc. Sprint Fidelis Leads Prods. Liab. Litig., MDL 08-1905
• Named a Minnesota Super Lawyer® from 2003-
                                                                        (D. Minn.) (Liaison Counsel)
  2020
• Listed in the Guide to Leading American Attorneys
                                                                   •    In Re Navistar Diesel Engine Prods. Liab. Litig., MDL No. 2223 (N.D. Ill.)
                                                                        (Plaintiffs’ Steering Committee)
• Attorney of the Year (Syngenta litigation team)
                                                                   •    In Re Northstar Educ. Fin., Inc. Contract Litig., MDL 08-1990 (D. Minn.)
  by Minnesota Lawyer in 2017
                                                                        (Co-Lead Counsel)
Presentations                                                      •    Cynthia Walker v. Cellfish Media, LLC, No. 08 CH 40592 (Ill. Cir. Ct.)
                                                                        (Plaintiffs’ Steering Committee)
Mr. Shelquist lectures on a variety of legal topics.
                                                                   •    Patricia Wright, et al. v. Owens Corning, MDL No. 1567 (W.D. Pa) (Co-Lead
                                                                        Counsel)
Community Involvement
                                                                   •    In re Google Android Consumer Privacy Litig., MDL No. 2264 (N.D. Calif.)
Mr. Shelquist is involved with a number of com-
                                                                        (Interim Co-Lead Counsel)
munity organizations as a volunteer.
                                                                   •    In Re Zurn Pex Prods. Liab. Litig., MDL 1958 (D. Minn.) (Co-Chair
                                                                        Plaintiffs’ Steering Committee)
                                                                   •    In Re Aredia and Zometa Prods. Liab. Litig., MDL 06-1760 (M.D. Tenn.)
                                                                        (Plaintiffs’ Steering Committee)
                                                                   •    In Re Baycol Prods. Litig., MDL No. 1431 (D. Minn.) (Discovery and
                                                                        Briefing Committees)
                                                                   •    In Re Blue Cross Blue Shield Subscriber Litig., No. 19-C3-98-7780 (Dakota
                                                                        Cnty. Dist. Ct., Minn.) (Co-Chair Discovery Committee)
                                                                   •    Davenport, et al. v. Illinois Farmers Ins. Co., et al., No. CIV-03-158-F (W.D.
                                                                        Okla.)
                                                                   •    In Re Guidant Corp. Implantable Defibrillators Prods. Liab. Litig., MDL No.
                                                                        05-1708 (DWF/AJB) (D. Minn.) (Trial Team)
                                                                   •    In Re IPhone Application Litig., No. 10-CV-05878-LHK (N.D. Cal.)
                                                                        (Executive Committee)
                                                                   •    In Re Medtronic, Inc., Inplantable Defibrillators Prods. Liab. Litig., MDL No.
                                                                        05-1726 (JMR/AJB) (D. Minn.) (Trial Team)
                                                                   •    In Re Meridia Prods. Liab. Litig., MDL 1481 (N.D. Ohio) (Co-Chair
                                                                        Discovery Committee)
                                                                   •    In Re Milk Prods. Antitrust Litig., No. 3-96-458 (D. Minn.) (Co-Chair
                                                                        Discovery Committee)
                                                                   •    In Re National Arbitration Forum Litig., No. 09-1939 (D. Minn.) (Plaintiffs’
                                                                        Lead Counsel Committee)
                                                                   •    Robert Smale v. Sears Roebuck & Co. & Whirlpool Corp., No. C3-04-8891
                                                                        (Hennepin Cnty. Dist. Court) (Liaison Counsel)
                                                                   •    George v. Uponor Corp., et al., No. 12-249 (D. Minn.) (Co-Lead Counsel)




From the Courtroom to the Capitol®
© Lockridge Grindal Nauen P.L.L.P. 2021 | Minneapolis, MN (612) 339–6900 | Washington, D.C. (202) 544–9840 | Bismarck, ND (701) 426-7940 | locklaw.com
      Case 2:21-cv-00678-JS-AYS Document 59-4 Filed 05/27/21 Page 12 of 12 PageID #: 462




                                                            Krista K. Freier
                                                            Krista Freier practices in the firm’s class action group with an emphasis in
                                                            products liability. She is a 2009 graduate of Hamline University School of
                                                            Law where she was a Student Attorney in Hamline’s Child Advocacy Clinic
                                                            and interned with the Honorable Gregory G. Galler in Minnesota State
                                                            Court. While attending law school, Krista clerked with the Hennepin
                                                            County Attorney’s Office in the divisions of Juvenile Prosecution-Victim
Krista K. Freier                                            Witness and Child Support. Before law school, Krista graduated from
Associate                                                   Concordia College in Moorhead, Minnesota, with a Bachelor of Arts in
612-339-6900                                                Spanish and History with a minor in Economics. Prior to joining the firm,
kkfreier@locklaw.com                                        Krista worked for the University of Minnesota and a local nonprofit
                                                            organization.

Practices
Products Liability & Consumer Fraud Litigation              Representative Cases
Education                                                             In re Syngenta Litig. (Minn. Producers), No. 27-cv-15-3785
Concordia College, Moorhead, MN
                                                                       (Henn. Co. Dist. Ct., Minn.)
Hamline University School of Law, 2009                                Zeiger et al. v. WellPet LLC et al., No. 3:17-cv-04056-WHO (N.D.
                                                                       Cal.)
Bar Admissions
2009, Minnesota

Court Admissions
Minnesota




From the Courtroom to the Capitol®
© Lockridge Grindal Nauen P.L.L.P. 2018 | Minneapolis, MN (612) 339–6900 | Washington, D.C. (202) 544–9840 | Bismarck, ND (701) 426-7940 | LOCKLAW.COM
